Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 1 of 23




                   Exhibit A
      Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 2 of 23




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

BLUE RIVER COMMUNICATIONS,                    §
INC.                                          §
          Plaintiff,                          §
                                              §
V.                                            §
                                                     CIVIL ACTION NO. 4:21-cv-00418
                                              §
THE BURLINGTON INSURANCE                      §
COMPANY,                                      §
          Defendant.                          §
                                              §


           INDEX OF MATERIALS ATTACHED TO NOTICE OF REMOVAL


        Date Filed
No.     or Entered   Document

A-1        N/A       List of Counsel of Record

A-2        N/A       State Court Docket Sheet

A-3     01/08/2021   Plaintiff’s Original Petition

A-4     01/08/2021   Civil Case Information Sheet

A-5     01/08/2021   Request for Issuance of Service

A-6     01/12/2021   Plaintiff’s Demand for Jury Trial

A-7     02/08/2021   Defendant The Burlington Insurance Company’s Original Answer




INDEX OF MATERIALS ATTACHED TO NOTICE OF REMOVAL                                      Page 1
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 3 of 23




                Exhibit A-1
     Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 4 of 23




                         UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

BLUE RIVER COMMUNICATIONS,            §
INC.                                  §
          Plaintiff,                  §
                                      §
V.                                    §
                                          CIVIL ACTION NO. 4:21-cv-00418
                                      §
THE BURLINGTON INSURANCE              §
COMAPNY,                              §
          Defendant.                  §
                                      §


                            LIST OF COUNSEL OF RECORD


COUNSEL FOR PLAINTIFF:                        COUNSEL FOR DEFENDANT:
Christopher M. Cammack                        Wm. Lance Lewis, Attorney-in-Charge
7324 Southwest Freeway, Suite 1466            Texas Bar No. 12314560
Houston, Texas 77074                          S.D. Bar No. 28635
cmc@cammack-law.com                           Marcie L. Schout, of counsel
                                              Texas Bar No. 24027960
Larry G. Longer                               S.D. Bar No. 34593
5005 W. 34th Street, Suite 206A
                                              QUILLING, SELANDER, LOWNDS,
Houston, Texas 77092                             WINSLETT & MOSER, P.C., of counsel
lglonger@swbell.net                           2001 Bryan Street, Suite 1800
                                              Dallas, Texas 75201
                                              (214) 871-2100 (Telephone)
                                              (214) 871-2111 (Facsimile)
                                              llewis@qslwm.com
                                              mschout@qslwm.com




LIST OF COUNSEL OF RECORD
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 5 of 23




                Exhibit A-2
Office of Harris County District Clerk - Marilyn Burgess                    Page 1 of 2
        Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 6 of 23



 HCDistrictclerk.com          BLUE RIVER COMMUNICATIONS INC vs. THE                                 2/8/2021
                              BURLINGTON INSURANCE COMPANY
                              Cause: 202101108 CDI: 7 Court: 133

 APPEALS
 No Appeals found.

 COST STATMENTS
 No Cost Statments found.

 TRANSFERS
 No Transfers found.

 POST TRIAL WRITS
 No Post Trial Writs found.

 ABSTRACTS
 No Abstracts found.

 SETTINGS
 No Settings found.

 NOTICES
 No Notices found.

 SUMMARY
 CASE DETAILS                                            CURRENT PRESIDING JUDGE
 File Date                       1/8/2021                Court        133rd
 Case (Cause) Location                                   Address      201 CAROLINE (Floor: 11)
                                                                      HOUSTON, TX 77002
 Case (Cause) Status             Active - Civil
                                                                      Phone:7133686200
 Case (Cause) Type               Insurance
                                                         JudgeName    JACLANEL M. MCFARLAND
 Next/Last Setting Date          N/A
                                                         Court Type   Civil
 Jury Fee Paid Date              1/12/2021



 ACTIVE PARTIES
 Name                                         Type                                        Post Attorney
                                                                                          Jdgm
 BLUE RIVER COMMUNICATIONS INC                PLAINTIFF - CIVIL                                  CAMMACK,
                                                                                                 CHRISTOPHER
                                                                                                 M.
 THE BURLINGTON INSURANCE COMPANY             DEFENDANT - CIVIL                                  LEWIS,
                                                                                                 WILLIAM
                                                                                                 LANCE
 THE BURLINGTON INSURANCE COMPANY             REGISTERED AGENT




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=L06lQsYiMoo... 2/8/2021
Office of Harris County District Clerk - Marilyn Burgess                    Page 2 of 2
        Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 7 of 23


 INACTIVE PARTIES
 No inactive parties found.

 JUDGMENT/EVENTS
 Date  Description                              Order       Post Pgs Volume Filing                    Person
                                                Signed      Jdgm     /Page Attorney                   Filing
 2/8/2021       ANSWER ORIGINAL PETITION                            0               LEWIS, WILLIAM    THE BURLINGTON
                                                                                    LANCE             INSURANCE COMPANY
 1/12/2021      JURY FEE PAID (TRCP 216)                            0
 1/8/2021       ORIGINAL PETITION                                   0               CAMMACK,          BLUE RIVER
                                                                                    CHRISTOPHER M.    COMMUNICATIONS INC



 SERVICES
 Type    Status               Instrument Person           Requested Issued Served Returned Received Tracking Deliver
                                                                                                             To
 CITATION    SERVICE    ORIGINAL            THE        1/8/2021         1/11/2021                           73829550   E-MAIL
 (INSURANCE ISSUED/IN PETITION              BURLINGTON
 COMMISSION) POSSESSION                     INSURANCE
             OF SERVING                     COMPANY
             AGENCY
      6320 QUADRANGLE DRIVE SUITE 300 CHAPEL HILL NC 27517



 DOCUMENTS
 Number              Document                                                                        Post Date          Pgs
                                                                                                     Jdgm
 94302518            Defendant the Burlington Insurance Companys Original Answer                          02/08/2021    5
 93895758            PLAINTIFF'S DEMAND FOR JURY TRIAL                                                    01/12/2021    1
 93843749            PLAINTIFFS ORIGINAL PETITION                                                         01/08/2021    3
  ·> 93843750        CIVIL CASE INFORMATION SHEET                                                         01/08/2021    1
  ·> 93843751        REQUEST FOR ISSUANCE OF SERVICE                                                      01/08/2021    1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=L06lQsYiMoo... 2/8/2021
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 8 of 23




                Exhibit A-3
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 9 of 23

                 2021-01108 / Court: 133
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 10 of 23
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 11 of 23
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 12 of 23




                Exhibit A-4
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 13 of 23

                 2021-01108 / Court: 133
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 14 of 23




                Exhibit A-5
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 15 of 23

                 2021-01108 / Court: 133
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 16 of 23




                Exhibit A-6
    Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 17 of 23                             1/12/2021 11:00 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 49617731
                                                                                                             By: Iliana Perez
                                                                                                Filed: 1/12/2021 11:00 AM
                                           NO. 2021-01108

BLUE RIVER COMMUNICATIONS, INC.  §                       IN THE       DISTRICT          COURT OF
                                 §
V.                               §                       HARRIS         COUNTY,                 TEXAS
                                 §
THE BURLINGTON INSURANCE COMPANY §                       133RD      JUDICIAL                DISTRICT

                         PLAINTIFF’S DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Plaintiff, BLUE RIVER COMMUNICATIONS, INC., who hereby

demands a jury trial in the above-styled cause, per TRCP 216, and tenders herewith the jury fee of

$40.00.

                                                    Respectfully submitted,

                                                    __/s/ Chris Cammack_____________
                                                    Christopher M. Cammack
                                                    State Bar No. 03682100
                                                    7324 Southwest Freeway, Suite 1446
                                                    Houston, Texas 77074
                                                    Telephone: 713-960-1921
                                                    Telecopier: 713-960-1922
                                                    E-mail: cmc@cammack-law.com

                                                     Larry G. Longer
                                                     State Bar No. 12541200
                                                     5005 W. 34th Street, Suite 206A
                                                     Houston, Texas 77092
                                                     Telephone: 713-623-1921
                                                     Telecopier: 713-622-3772
                                                     E-mail: lglonger@swbell.net

                                                    ATTORNEYS FOR PLAINTIFF

                                CERTIFICATE OF SERVICE

          The foregoing item has not been served on anyone since the Defendant has not been

served with Citation and has not otherwise answered or appeared herein.


                                                 __/s/ Chris Cammack_______________
                                                 Christopher M. Cammack
Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 18 of 23




                Exhibit A-7
    Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 19 of 23                              2/8/2021 10:06 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 50436353
                                                                                                         By: Keeley Hodgins
                                                                                                  Filed: 2/8/2021 10:06 AM

                                     CAUSE NO. 2021-01108

BLUE RIVER COMMUNICATIONS, INC. §                         IN THE DISTRICT COURT
                                §
     Plaintiff,                 §
                                §
v.                              §                         OF HARRIS COUNTY, TEXAS
                                §
THE BURLINGTON INSURANCE        §
COMPANY,                        §
                                §
     Defendant.                 §                         133RD JUDICIAL DISTRICT

              DEFENDANT THE BURLINGTON INSURANCE COMPANY’S
                             ORIGINAL ANSWER

        Defendant The Burlington Insurance Company (“Defendant” or “TBIC”) files its

Original Answer to Plaintiff’s Original Petition (the “Petition”) and hereby states as follows:


                                                 I.

                                         GENERAL DENIAL

        Defendant denies all and singular the allegations contained in the Petition and demands

strict proof thereof.

                                                 II.

                                      ADDITIONAL DEFENSES

        Defendant pleads the following matters in defense, should the same be necessary:

        1.      Defendant specifically denies that all conditions precedent to Plaintiff’s claims for

recovery have occurred or been met.

        2.      Coverage is precluded by the Total Pollution Exclusion (IFG-G-0086 03 17)

which states as follows:




DEFENDANT’S ORIGINAL ANSWER                                                                       Page 1
   Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 20 of 23




 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              TOTAL POLLUTION EXCLUSION

      This endorsement modifies insurance provided under the following:

      COMMERCIAL GENERAL LIABILITY COVERAGE PART

      A. Exclusion f. under Paragraph 2. Exclusions of Section I – Coverage
         A – Bodily Injury And Property Damage Liability Coverage is
         replaced with the following:

         This insurance does not apply to:

         f. Pollution

             (1) “Bodily injury” or “property damage” caused by or arising
                 directly or indirectly, in whole or in part out of the actual,
                 alleged or threatened discharge, dispersal, disposal, seepage,
                 migration, release or escape of “pollutants” at any time.”
             (2) Any loss, cost or expense caused by or arising directly or
                 indirectly, in whole or in part out of any:

                (a) Request, demand, order or statutory or regulatory
                    requirement that any insured or others test for, monitor,
                    clean p, remove, contain, treat, detoxify, or neutralize, or in
                    any way respond to, or assess the effects of “pollutants”; or

                (b) Claim or suit by or on behalf of a governmental authority
                    for damages because of testing for, monitoring, cleaning
                    up, removing, containing, treating, detoxifying or
                    neutralizing, o in any way responding to or assessing the
                    effects of, “pollutants”.

                This exclusion applies whether or not such “pollutants” have
                any function in your business, operations, premises, site or
                location or constitutes “your product” or is a component of
                “your products” or products you use.


                                                  ***
                “Pollutants” mean any solid, liquid, gaseous, bacterial, fungal,
                or thermal substance or material, that is harmful, toxic or
                hazardous to persons, plants, animals, wildlife or other living
                organisms or can cause contamination to property, air, land or
                water, which includes but is not limited to smoke, vapor, soot,


DEFENDANT’S ORIGINAL ANSWER                                                           Page 2
    Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 21 of 23




                   fumes, acids, alkalis, chemicals, mineral spirits, solvents,
                   insecticides, pesticides, fungicides, motor fuels, gasoline,
                   diesel fuel, motor oil or any other petroleum based product,
                   brake fluid, transmission fluid, antifreeze, lead paint, or other
                   lead containing substances, carbon monoxide fumes, paint
                   fumes, adhesive or glue fumes, asbestos, silica, human or
                   animal sewage and waste. Waste includes but is not limited to
                   materials to be recycled, reconditioned or reclaimed. A
                   “pollutant” also includes any substance or material listed,
                   identified or described in any municipal, state or federal
                   environmental statute or regulation that applies to the
                   production, shipping, handling, storage, use, processing,
                   recycling or disposal of such substance or material.

       3.       Coverage is precluded by the Fungi or Bacteria Exclusion (CG 21 67 12 04)

which states:

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 FUNGI OR BACTERIA EXCLUSION

       This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A. The following exclusion is added to Paragraph 2. Exclusions of
          Section I – Coverage A – Bodily Injury and Property Damage
          Liability:

            2. Exclusions

                This insurance does not apply to:

                Fungi Or Bacteria

                a. “Bodily injury” or “property damage” which would not have
                    occurred, in whole or in part, but for the actual, alleged or
                    threatened inhalation of, ingestion of, contact with, exposure
                    to, existence of, or presence of, any “fungi” or bacteria on or
                    within a building or structure, including its contents, regardless
                    of whether any other cause, event, material or product
                    contributed concurrently or in any sequence to such injury or
                    damage.
                                                      ***



DEFENDANT’S ORIGINAL ANSWER                                                              Page 3
    Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 22 of 23




               b. Any loss, cost of expenses arising out of the abating, testing
                  for, monitoring, cleaning up, removing, containing, treating,
                  detoxifying, neutralizing, remediating or disposing of, of in any
                  way responding to, or assessing the effects of “fungi” or
                  bacteria, by any insured or by any other person or entity.

               This exclusion does not apply to any “fungi” or bacteria that are,
               are on, or are contained in, a good or product intended for bodily
               consumption.
                                                ***

               “Fungi” means any type of form of fungus, including mold or
               mildew and any mycotoxins, spores, scents or byproducts
               produced or released by fungi.

       4.      Coverage is precluded by the no voluntary payment provision of the policy which

provides: “No insured will, except at the insured’s own costs, voluntarily make a payment,

assume any obligation, or incur any expense, other than for first aid, without our consent.”

       5.      To the extent Plaintiff was contractually obligated to pay for the loss at issue, the

Contractual Liability exclusion precludes coverage.

       6.      Plaintiff has failed to state a claim for which relief may be granted.

       7.      The policy is subject to the deductibles and the limits of insurance stated therein.

       WHEREFORE, PREMISES CONSIDERED, Defendant The Burlington Insurance

Company prays that Plaintiff take nothing by this suit and that Defendant goes hence and recover

costs on its behalf expended.




DEFENDANT’S ORIGINAL ANSWER                                                                    Page 4
     Case 4:21-cv-00418 Document 1-1 Filed on 02/08/21 in TXSD Page 23 of 23




                                               Respectfully submitted,


                                               /s/ Wm. Lance Lewis
                                               WM. LANCE LEWIS
                                               Texas Bar No. 12314560
                                               MARCIE L. SCHOUT
                                               Texas Bar No. 24027960
                                               QUILLING, SELANDER, LOWNDS,
                                               WINSLETT & MOSER P.C.
                                               2001 Bryan Street, Suite 1800
                                               Dallas, Texas 75201
                                               (214) 871-2100 (Telephone)
                                               (214) 871-2111 (Facsimile)
                                               llewis@qslwm.com
                                               mschout@qslwm.com

                                               ATTORNEYS FOR DEFENDANT THE
                                               BURLINGTON INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing pleading has been furnished
to all counsel of record via the TexFile system, with a courtesy copy via electronic mail, in
accordance with the Texas Rules of Civil Procedure, this 8th day of February 2021 at the
addresses indicated below:

          Christopher M. Cammack, Esq.             Larry G. Longer, Esq.
          7324 Southwest Freeway, Suite 1446       5005 W. 34th Street, Suite 206A
          Houston, Texas 77074                     Houston, Texas 77092
          mcm@cammack-law.com                      lglonger@swbell.net



                                               /s/ Wm. Lance Lewis
                                               Wm. Lance Lewis
4837-8563-9202, v. 1




DEFENDANT’S ORIGINAL ANSWER                                                                  Page 5
